Citation Nr: 9922357	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than the May 23, 
1996 grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted the claim of entitlement to 
service connection for PTSD, and assigned a 50 percent rating 
with an effective date of May 23, 1996.  In April 1997, the 
veteran's representative submitted a notice of disagreement 
on the veteran's behalf, disputing the effective date 
assigned.  A statement of the case was issued in April 1997, 
but the issue was incorrectly stated.  The veteran's 
substantive appeal, including a request for a personal 
hearing was received in May 1997.  Although scheduled, the 
veteran failed to appear for his hearing.  A supplemental 
statement of the case, which addressed the issue of an 
earlier effective date, was issued in July 1998.  In March 
1999, the Board remanded this case for the RO to address the 
issue of clear and unmistakable error (CUE) in the March 1990 
disallowance of the claim of service connection for PTSD.  
The requested action was accomplished, and the case was 
returned to the Board. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By RO decision dated March 1990, entitlement to service 
connection for PTSD was denied.

3.  The veteran did not initiate a timely appeal from the 
March 1990 RO decision denying entitlement to service 
connection for PTSD.

4.  The RO decision of March 1990 was supported by the 
evidence then of record and consistent with VA laws and 
regulations then in effect.

5.  The veteran was diagnosed with PTSD in March 1989.

6.  The veteran filed his application to reopen his claim of 
entitlement to service connection for PTSD on May 23, 1996.

7.  The July 1996 RO decision granting service connection for 
PTSD reflects the acceptance of the veteran's receipt of the 
Combat Action Ribbon and a Purple Heart as conclusive 
evidence of stressors. 


CONCLUSIONS OF LAW

1.  The rating decision of March 1990, which denied service 
connection for PTSD, did not involve CUE.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.105, 3.304 (1998).

2.  The criteria for an effective date of May 23, 1995 for an 
award of service connection for PTSD are met.  38 C.F.R. §§ 
3.114, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1988, the veteran commenced a claim of service 
connection for PTSD.  However, an administrative denial of 
the claim was issued in March 1990.  At the time the claim 
was initially denied, the evidence of record consisted of the 
veteran's DD Form 214, service medical records, VA 
examination reports and treatment records, and non-VA 
treatment records. 

The veteran's DD Form 214 reflects service from March 1968 to 
October 1969.  He served as a rifleman in the Marine Corps.  
The DD Form 214 also reflects the award of a Combat Action 
Ribbon, a Purple Heart, a Presidential Unit Citation, and a 
Navy Unit Citation.  

Psychiatric disorders were not noted on entrance examination 
in 1968, and the treatment records do not indicate that such 
disorders were diagnosed.  The 1969 separation examination is 
also negative with regard to lack of findings or diagnoses of 
psychiatric disorders.  The service medical records show that 
the veteran suffered burns to his face and right hand when 
some Napalm fell short during an operation outside Da Nang 
when surrounded by the enemy. 

A May 1970 record from the Connecticut Mental Health Center 
reflects a diagnosis of depressive neurosis.  There is 
mention in the report of the veteran's recollection of combat 
experiences.  

VA records show that the veteran was hospitalized from March 
20, 1989 to May 17, 1989.  The veteran was diagnosed with 
PTSD, depression not otherwise specified, episodic alcohol 
abuse, episodic cocaine abuse, and mixed personality disorder 
with borderline and narcissistic traits.  In the report, the 
physician referred to a prior psychiatric hospitalization in 
1988 for dysphoria with suicidal and homicidal ideations 
directed towards his wife and supervisors at work, and 
stressors involving marital discord.  

On VA examination of July 1989, the examiner determined that 
the veteran did not suffer from PTSD.  However, the 
examination was deemed insufficient in October, and the 
examiner was asked to provide an amended report after review 
of the claims folder, including a hospitalization report that 
was absent from the file at the time of the examination.  The 
November 1989 amended report reflects the examiner's 
diagnosis of PTSD.  Apparently, the examiner consulted with 
another physician who treated the veteran during his 
hospitalization in 1989.  It was specifically noted that the 
physician informed the VA examiner that the veteran had 
related what qualified as stressors with regard to a 
diagnosis of PTSD.  Therefore, the VA examiner ultimately 
concluded that the veteran was carrying a diagnosis of PTSD, 
in addition to a diagnosis of character problems.  

In a letter dated in December 1989, the RO requested that the 
veteran furnish a statement with regard to his claimed 
stressors and any information regarding treatment from 
private care providers.  The claim was denied 
administratively in March 1990 due to the veteran's failure 
to respond to development request.  In the letter, the 
veteran was informed that the disallowance did not operate as 
a prohibition against his submission of evidence in the 
future.  Furthermore, he was informed that if the evidence 
was not received before December 13, 1990 and entitlement 
were to be established, benefits could not be paid before the 
date the evidence was received.  The veteran was also 
provided information concerning his procedural and appellate 
rights. 

In May 1996, the veteran submitted his application to reopen 
his claim of service connection for PTSD.  At that time, he 
furnished a statement with regard to stressors and informed 
the RO that he was treated at a VA facility earlier that 
month.  Also, in May 1996 a staff psychologist with the 
National Center for PTSD furnished a letter regarding the 
diagnosis and treatment of the veteran's PTSD.  The VA 
hospitalization records reflect diagnoses of PTSD and cocaine 
abuse.  On VA examination of June 1996, the veteran related a 
detailed account of his stressors associated with his service 
in Vietnam.  The examiner diagnosed PTSD, moderately severe, 
as well as rule out history of cocaine and alcohol abuse.  

Service connection for PTSD was granted by rating action of 
July 1996.  The RO cited the diagnoses of PTSD, and 
determined that further verification of stressors was not 
necessary since the veteran received the Combat Action Ribbon 
and a Purple Heart.  The veteran's PTSD was rated as 50 
percent disabling, and an effective date of May 23, 1996 was 
assigned.  






Legal Analysis

Clear and Unmistakable Error

As stated above, the veteran's claim of service connection 
for PTSD was initially denied in March 1990, and the veteran 
was notified of the action taken as well as his procedural 
and appellate rights.  However, appellate action was not 
initiated.  Accordingly, the March 1990 decision became 
final.  38 U.S.C.A. § 7105 (West 1991).  Service connection 
for PTSD was subsequently established by rating action of 
July 1996.  

Essentially, the veteran contends that the RO's decision in 
1990 was clearly and unmistakably erroneous because the award 
of the Combat Action Ribbon and Purple Heart, as well as 
other evidence of record, were not accepted as meeting the 
requirement for a stressor in order to establish a claim of 
service connection for PTSD.  

Previous determinations of the RO are final and binding, 
including decisions regarding service connection, and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (1998).  CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

As a review of the evidence of record in March 1990 shows, 
there was a clear diagnosis of PTSD considered to have been 
related to events that the veteran indicated occurred during 
his Vietnam service.  Although PTSD was diagnosed, in the 
absence of evidence of a stressor, the veteran's claim for 
benefits was essentially incomplete, and remained so since he 
failed to provide the necessary evidence.  

Under 38 C.F.R. § 3.304(d), satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  When the claim was denied in March 1990, the 
record reflected the veteran's combat service.  He was 
awarded a Combat Action Ribbon and Purple Heart, and the 
service medical records show that he sustained Napalm burns 
during an operation around Da Nang.  However, further 
development was required, and the veteran was informed of the 
need for his participation in such development.  

At that time, the record only contained references to the 
veteran's discussion of stressors, but no specifics were 
provided.  Eventually, the veteran furnished an account of 
his stressors when he applied to reopen his claim in 1996.  
However, in 1990 the evidence of record did not include such 
a detailed account of stressors, which was required given the 
laws and regulations in effect at that time.  Under 38 C.F.R. 
§ 3.304(c), the development of evidence in connection with 
claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination.  Given 
the veteran's failure to respond to the necessary development 
of his claim, the evidence was not sufficient to make a 
determination, a fact that was clearly stated in the March 
1990 letter.  

By regulation dated May 19, 1993, the VA promulgated 
38 C.F.R. § 3.304(f), a regulation that liberalized the 
requirements for granting service connection for PTSD.  Under 
the regulation currently applied, service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  The regulation further provides that, if 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

When entitlement to service connection for PTSD was 
established in July 1996, the elements for the claim were 
satisfied in part due to the acceptance of the Combat Action 
Ribbon and Purple Heart as conclusive evidence of the claimed 
stressors given the requirements set forth in the new 
regulation adopted in 1993.  Such regulation did not exist in 
March 1990, the date of the decision that the veteran asserts 
is clearly and unmistakably erroneous.  Under the laws and 
regulations in effect at that time, the receipt of such 
awards would not have necessarily altered the outcome of the 
case, even though such evidence indicated combat service.  
Under Damrel v. Brown, 6 Vet. App. 242, 245 (1994), more than 
a simple disagreement as to how the facts were weighed or 
evaluated is needed to show CUE.  In this instance, the 
veteran's receipt of a Combat Action Ribbon and Purple Heart, 
as well as other indications of his combat service, were 
factors to weigh in the adjudicative process.  As stated, 
additional evidence in the form of the veteran's account of 
his stressors was needed to meet the evidentiary requirements 
at the time.  However, the required evidence was unavailable 
due to the veteran's inaction. 

Therefore, based on the above discussion, the Board is unable 
to find that the March 1990 denial of the veteran's claim 
involved clear and unmistakable error.  It has not been shown 
that incorrect facts were before the RO at that time, or that 
the law and regulations in effect in 1990 were incorrectly 
applied so as to otherwise provide a basis for a finding of 
clear and unmistakable error.  


Entitlement to an Effective Date Earlier than May 23, 1996

Under 38 C.F.R. § 3.114 (1998), where compensation is awarded 
pursuant to a liberalizing law the effective date of such 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  In order to be eligible for 
retroactive payment the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  Under 38 C.F.R. § 3.114(a)(3) (1998), if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  

Here, the veteran's application to reopen his claim was 
received by VA on May 23, 1996.  Since this is more than one 
year after the liberalizing regulation of 38 C.F.R. 
§ 3.304(f), which allows the receipt of awards such as a 
Combat Action Ribbon and Purple Heart to be accepted as 
conclusive evidence of a claimed inservice stressor, benefits 
can be authorized for one year prior to the receipt of the 
claim.  In the instant case, May 23, 1995, is the date one 
year prior to the receipt of the claim.  The evidence shows 
that of that date, the veteran had been diagnosed with PTSD 
and there was conclusive evidence of stressors since the 
veteran had been awarded the Combat Action Ribbon and a 
Purple Heart.  Details of the were not necessary because they 
were conclusively established by the new regulation.  
Therefore, he met the criteria for benefits under the 
liberalizing provisions of 38 C.F.R. § 3.304(f).  
Consequently, the veteran is granted an earlier effective 
date of May 23, 1995, for the grant of service connection for 
PTSD.




ORDER

The March 1990 denial of the veteran's claim of entitlement 
to service connection for PTSD was not clearly and 
unmistakably erroneous, and the appeal for revision of that 
decision is denied.  

Entitlement to an earlier effective date of May 23, 1995 is 
granted for service connection for PTSD. 



		
	J. E. Day
	Member, Board of Veterans' Appeals



Error! Not a valid link.

